Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The reply filed on July 27, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant points to Specification filed on November 13, 2018 for written description support of the subject matter currently being claimed, and indicates that the version is substantively identical to the originally filed application. However, 
the specification filed 11/30/2018 is not substantively identical to the originally filed application,
the specification filed 11/30/2018 specifically introduces new matter which therefore does not qualify in the instant Continuation application, 
the specification filed 11/30/2018 is different from the published application, and
the specification filed 11/30/2018 with the new subject matter was not filed timely as a CIP application before the issue date of the parent application so as to overlap for priority purposes. See 37 CFR 1.111. 

The Specification filed on August 3, 2018 is the same as the specification in the published application.
the specification filed 8/3/2018 is not substantively identical to the specification filed 11/30/2018,
the specification filed 8/3/2018 does not contain subject matter encompassing the new matter, in question,
the specification filed on 8/3/2018 is the same as the specification in the published application
the specification filed 8/3/2018 was timely filed as a proper Continuation application before the issue date of the parent application so as to overlap for priority purposes. See 37 CFR 1.111. 

2.	35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 10, 2022